DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 2, 5-7 and 20. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Applicants' arguments, filed 03/15/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 5-7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites wherein the bone substitute composition is adapted to expand, fill a vertebral space and deliver the liquid component to the vertebral space. The claim is indefinite since it is unclear what is meant by adapted. A bone substitute composition may be able to expand, fill a vertebral space and deliver the liquid component to the vertebral space by virtue of its chemical composition. It is not clear whether the bone substitute composition being adapted requires additional modifications to the bone substitute composition.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2014/0212499, Jul. 31, 2014) in view of Serhan et al. (US 2005/0070900, Mar. 31, 2005) and Brahm (US 2015/0086573, Mar. 26, 2015), as evidence by Horton et al. (US 2013/0138222, May 30, 2013) and Bayer (US 2021/0022836, Jan. 28, 2021). 
Cooper et al. disclose a bone repair composition comprising demineralized cortical bone powder, demineralized cortical bone fibers, mineralized cancellous bone particles (i.e. cadaveric material), and periosteum pieces (¶ [0010]). In some embodiments, the bone repair composition is hydrated with a physiologically acceptable liquid and biocompatible carrier. Examples of physiologically acceptable liquids include phosphate buffered saline (i.e. neutral pH saline) (i.e. liquid component). As evidenced by Bayer, phosphate buffered saline has a neutral pH (¶ [0161]). After hydrating, the bone repair composition becomes a putty or a paste that can be molded into a predetermined shape and administered to a bone defect and manipulated to conform to the bone defect in such a manner that will promote healing (¶ [0062]). The bone repair composition may be used to repair the vertebral column including spinal fusion (¶ [0058]). The demineralized bone powder may be irradiated and osteogenic proteins may be added to the irradiated demineralized bone powder after irradiation. Such 
Cooper et al. differ from the instant claims insofar as not disclosing wherein the composition comprises BMP-2 or BMP-7 and wherein the composition is in a kit.
	However, Serhan et al. disclose a kit for providing fusion-promoting material comprising an intervertebral fusion device and a flowable osteogenic material such as platelet-rich plasma (¶ [0006]). Suitable flowable materials include compounds that stimulate and/or bone growth, such as BMP-2 and BMP-7 (¶ [0056]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Cooper et al. disclose wherein the composition comprises BMPs. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated BMP-2 and/or BMP-7 into the composition of Cooper et al. since these are known and effective BMPs for bone compositions as taught by Serhan et al. Furthermore, it would have been obvious to one of ordinary skill in the art to have incorporated BMP-2 and/or BMP-7 into the composition of Cooper et al. since they stimulate and/or support bone growth as taught by Serhan et al.
Cooper et al. disclose wherein the composition may be used to repair the vertebral column including spinal fusion. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the composition of Cooper et al. in a kit 
The combined teachings of Cooper et al. and Serhan et al. do not disclose wherein the composition is coated with an effective amount of a flowable mammalian birth tissue composition.
However, Brahm discloses a placental construct that includes a therapeutically effective amount of a birth tissue material (abstract). In one embodiment, the placental construct is formulated in an injectable formulation (¶ [0020]). An autogenous bone graft and a demineralized cancellous allograft may be soaked with the placental construct (¶ [0152]). The osteogenic properties of the placental construct when combined with the osteoinductive ability of the autograft and the osteoconductive ability of the allograft provides accelerated healing (¶ [0155]). 
It would have been prima facie obvious to one of ordinary skill in the art to have coated the bone repair composition of Cooper et al. with the placental construct of Brahm motivated by the desire to provide accelerated healing since the placental construct in combination with osteoconductive materials is known to provide accelerated healing as taught by Brahm. As evidence by Horton, bone powders are osteoconductive materials (abstract). 
In regards to instant claim 1 reciting wherein the mammalian birth tissue composition is flowable, Brahm discloses wherein an autogenous bone graft and a demineralized cancellous allograft may be soaked with the placental construct. Thus, the placental construct is flowable since liquids are capable of soaking and liquids are flowable. Also, Brahm discloses wherein the placental construct may be formulated in 
In regards to instant claims 1 and 6 reciting wherein the bone substitute composition is flowable, wherein the cadaveric material expands and become flowable when introduced to the liquid component, wherein the bone substitute composition is adapted to expand, fill a vertebral space and delivery the liquid component to the vertebral space, and wherein the bone substitute material is expandable upon introduction of the liquid component, Cooper et al. disclose substantially the same bone substitute composition as the claimed invention. Copper et al. disclose substantially the same cadaveric material (i.e. cancellous bone) and liquid component (i.e. phosphate buffered saline (i.e. neutral pH saline)) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of Cooper et al. to be flowable like the claimed invention, cancellous bone to expand and become flowable when introduced to phosphate buffered saline like the claimed invention, the composition of Cooper et al. to expand, fill a vertebral space, and deliver the liquid component to the vertebral space like the claimed invention, and the composition of Cooper et al. to be capable of being expandable upon introduction of a liquid component like the claimed invention.  
In regards to instant claim 20 reciting instructions for use, the instructions are non-functional descriptive material.  Patentable weight need not be given to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035; In re Ngai, 367 


Response to Arguments
	Applicant argues that none of the references teach or suggest a bone substitute composition adapted to expand, fill a vertebral space, and deliver the liquid component to the vertebral space. 
	The Examiner does not find Applicant’s argument to be persuasive. Cooper et al. disclose substantially the same bone substitute composition as the claimed invention. Copper et al. disclose substantially the same cadaveric material (i.e. cancellous bone) and liquid component (i.e. phosphate buffered saline (i.e. neutral pH saline)) as the claimed invention. Cooper et al. also disclose wherein the composition may be used to repair the vertebral column. Therefore, one of ordinary skill in the art would reasonably expect the composition of Cooper et al. to be capable of expanding, filling a vertebral space, and delivering the liquid component to the vertebral space like the claimed invention. Applicant has not shown wherein the composition of Cooper et al. would be incapable of expanding, filling a vertebral space, and delivering the liquid component to the vertebral space. Therefore, Applicant’s argument is unpersuasive.

Conclusion
Claims 1, 2, 5-7 and 20 are rejected.
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612